DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13,  the phrase “a receiving and control section" comprising a non-structural term “section” and non-structural modifier “receiving and control”, would invoke 35 U.S.C. 112, sixth paragraph which proper structure from the specification. However, it is unclear from the specification what structure would be sufficient to achieve the function of the claimed  receiving and control section.  The lack of sufficient structure in the specification renders the claim vague and indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US Application 2019/0149380, hereinafter Babaei).
Regarding claims 13, 17, 18, Babaei discloses a radio communication method, a system comprising a terminal (fig. 4, 406), a base station (fig. 4, 401) comprising: 
the base station (401) comprises: 
a transmitting section (402) that transmits downlink control information that includes multiple indication information indicating a slot format and corresponding to a frequency domain([0139], which recites  the communication interface 402 considered as the transmitting section transmitting downlink control information from base station 401 and as shown on figs. 14,17,18, and described on [0433]-[0437] the downlink control information includes multiple information indicating slot format corresponding BWP considered as frequency domain as discloses by the instant application);
a receiving section  (407) that receives downlink control information that includes multiple indication information indicating a slot format and corresponding to a frequency domain([0139], which recites  the communication interface 407 considered as the receiving section of the terminal received downlink control information from base station 401 and as shown on figs. 14,17,18, and described on [0433]-[0437] the downlink control information includes multiple information indicating slot format corresponding BWP considered as frequency domain as discloses by the instant application) ; and 
a control section (408) that determines a transmission direction used in the frequency domain corresponding to the indication information, in accordance with the slot format indicated by the indication information([0139], [0396],[0399], [0427], which recites the transmission direction in the BWP considered as the frequency domain corresponding to the indication format as claimed by the instant application).  
Regarding claim 14, Babaei discloses the terminal according to claim 13, wherein the downlink control information includes the indication information associated with the terminal ([0289], [0436]).  
Regarding claims 15, 19, Babaei discloses the terminal according to claim 13, wherein the downlink control information includes the indication information associated with a serving cell ([0289], [0436]).   
Regarding claims 16, 20, 21, Babaei discloses the terminal according to claim 13, wherein the control section determines that the indication information included in the  ([0289], [0436]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marinier et al. (US Patent 11,224,017).
King et al. (US Patent 11,206,654)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DADY CHERY/           Primary Examiner, Art Unit 2461